
	
		I
		112th CONGRESS
		1st Session
		H. R. 148
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act and the
		  Internal Revenue Code of 1986 to provide prospectively that wages earned, and
		  self-employment income derived, by individuals who are not citizens or
		  nationals of the United States shall not be credited for coverage under the
		  old-age, survivors, and disability insurance program under such title, and to
		  provide the President with authority to enter into agreements with other
		  nations taking into account such limitation on crediting of wages and
		  self-employment income.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security for Americans Only Act
			 of 2011.
		2.Limitations on
			 coverage of individuals based on earnings of individuals who are not citizens
			 or nationals of the United StatesSection 215(e) of the
			 Social Security Act (42 U.S.C. 415(e))
			 is amended—
			(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
			(2)by inserting
			 (1) after (e); and
			(3)by adding at the
			 end the following new paragraph:
				
					(2)For purposes of subsections (b) and
				(d), in computing an individual’s average indexed monthly earnings, or in the
				case of an individual whose primary insurance amount is computed under section
				215(a) as in effect prior to January 1979, average monthly wage, such
				individual shall not be credited with—
						(A)any wages paid to such individual
				after December 31, 2011, while such individual is not a citizen or national of
				the United States, or
						(B)any self-employment income derived by
				such individual during any taxable year beginning after December 31, 2011,
				while such individual is not a citizen or national of the United
				States.
						.
			3.Revision of
			 authorization for totalization agreements
			(a)In
			 generalSection 233 of the Social
			 Security Act (42 U.S.C. 433) is amended to read as follows:
				
					233.International agreementsThe President is authorized to enter into
				agreements (subject to the other provisions of this title and of chapters 2 and
				21 of the Internal Revenue Code of 1986) establishing arrangements between the
				United States and any foreign country for the purpose of resolving questions of
				entitlement to, and participation in, the social security system established by
				this title and the social security system of such foreign country. Any such
				agreement shall take into account the limitations on the crediting of wages and
				self-employment income under section
				215(e)(2).
					.
			(b)Effective date;
			 termination of existing agreementsThe amendment made by
			 subsection (a) shall apply with respect to agreements taking effect after the
			 date of the enactment of this Act. Any agreement in effect on such date which
			 was entered into under section 233 of the Social
			 Security Act (as in effect immediately before such date of
			 enactment) shall terminate on December 31, 2011 (or as provided in such
			 agreement, if earlier).
			
